Name: Commission Implementing Decision (EU) 2017/1593 of 20 September 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 6458) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: regions of EU Member States;  agricultural activity;  international trade;  Europe;  agricultural policy
 Date Published: 2017-09-21

 21.9.2017 EN Official Journal of the European Union L 243/14 COMMISSION IMPLEMENTING DECISION (EU) 2017/1593 of 20 September 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (notified under document C(2017) 6458) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Whereas: (1) Commission Implementing Decision (EU) 2017/247 (3) was adopted following outbreaks of highly pathogenic avian influenza of subtype H5 in a number of Member States (the concerned Member States), and the establishment of protection and surveillance zones by the competent authority of the concerned Member States in accordance with Article 16(1) of Council Directive 2005/94/EC (4). (2) Implementing Decision (EU) 2017/247 provides that the protection and surveillance zones established by the competent authorities of the concerned Member States in accordance with Directive 2005/94/EC are to comprise at least the areas listed as protection and surveillance zones in the Annex to that Implementing Decision. Implementing Decision (EU) 2017/247 also lays down that the measures to be applied in the protection and surveillance zones, as provided for in Article 29(1) and Article 31 of Directive 2005/94/EC, are to be maintained until at least the dates for those zones set out in the Annex to that Implementing Decision. (3) Since the date of its adoption, Implementing Decision (EU) 2017/247 has been amended several times to take account of developments in the epidemiological situation in the Union as regards avian influenza. In addition, Implementing Decision (EU) 2017/247 was amended by Commission Implementing Decision (EU) 2017/696 (5) in order to lay down rules regarding the dispatch of consignments of day-old chicks from the areas listed in the Annex to Implementing Decision (EU) 2017/247. That amendment took into account the fact that day-old chicks pose a very low risk for the spread of highly pathogenic avian influenza compared to other poultry commodities. (4) In addition, the Annex to Implementing Decision (EU) 2017/247 has been amended numerous times to take account of changes in the boundaries of the protection and surveillance zones established by the Member States concerned in accordance with Directive 2005/94/EC. That Annex was last amended by Commission Implementing Decision (EU) 2017/1519 (6), following the notification by Italy of outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings in the regions of Lombardia and Veneto, and the establishment of protection and surveillance zones by that Member State around the infected poultry holdings in accordance with Directive 2005/94/EC. (5) Since the date of the last amendment made to Implementing Decision (EU) 2017/247 by Implementing Decision (EU) 2017/1519, Italy has detected and notified to the Commission new outbreaks of highly pathogenic avian influenza of subtype H5N8 in poultry holdings, again located in the regions of Lombardia and Veneto of that Member State. Italy has also notified the Commission that it has taken the necessary measures required in accordance with Directive 2005/94/EC, including the establishment of protection and surveillance zones around the infected poultry holdings. (6) The Commission has examined the measures taken by Italy in accordance with Directive 2005/94/EC, following the recent outbreaks of avian influenza of subtype H5N8 in that Member State, and it has satisfied itself that the boundaries of the protection and surveillance zones, established by the competent authority of Italy, are at a sufficient distance to any holding where an outbreak of highly pathogenic avian influenza of subtype H5N8 has been confirmed. (7) In order to prevent any unnecessary disturbance to trade within the Union, and to avoid unjustified barriers to trade being imposed by third countries, it is necessary to rapidly describe at Union level, in collaboration with Italy, the protection and surveillance zones established in Italy, in accordance with Directive 2005/94/EC, following the recent outbreaks of highly pathogenic avian influenza of subtype H5N8 in that Member State. Therefore, the entries for Italy in the Annex to Implementing Decision (EU) 2017/247 should be updated to take account of the up-to-date epidemiological situation in that Member State as regards that disease. In particular, new entries for certain areas in the regions of Lombardia and Veneto need to be added in order to address this new situation. (8) The Annex to Implementing Decision (EU) 2017/247 should therefore be amended to update regionalization at Union level to include the protection and surveillance zones established by Italy following the new outbreaks of highly pathogenic avian influenza in the regions of Lombardia and Veneto, in accordance with Directive 2005/94/EC and the duration of the restrictions applicable therein. (9) Implementing Decision (EU) 2017/247 should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The Annex to Implementing Decision (EU) 2017/247 is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 20 September 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. (2) OJ L 224, 18.8.1990, p. 29. (3) Commission Implementing Decision (EU) 2017/247 of 9 February 2017 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 36, 11.2.2017, p. 62). (4) Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (OJ L 10, 14.1.2006, p. 16). (5) Commission Implementing Decision (EU) 2017/696 of 11 April 2017 amending Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 101, 13.4.2017, p. 80). (6) Commission Implementing Decision (EU) 2017/1519 of 1 September 2017 amending the Annex to Implementing Decision (EU) 2017/247 on protective measures in relation to outbreaks of the highly pathogenic avian influenza in certain Member States (OJ L 228, 2.9.2017, p. 1). ANNEX The Annex to Implementing Decision (EU) 2017/247 is amended as follows: (1) in Part A, the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 29(1) of Directive 2005/94/EC  Municipality of SAN PIETRO DI MORUBIO (VR): East of via Casari, via Borgo, via Farfusola  Municipality of ROVERCHIARA (VR): South of via Molaro, South West of via Anesi, West of via Borcola, South of via Viola, West of via BussÃ ¨, South of SP3, South and West of via Casalino  Municipality of CEREA (VR): North of SP44c, East of via Polesella, North of via Guanti, West of SP45, North of via Cesare Battisti, East of SP2, via Isolella Bassa  Municipality of ANGIARI (VR): North West of SP44c, West of via Lungo BussÃ ¨, North and West and South of via Boscarola. 20.9.2017  Municipality of CHIGNOLO PO (PV): East of SP193, South of via Don Sbarsi, East of via Mariotto.  Municipality of MONTICELLI PAVESE (PV).  Municipality of ROTTOFRENO (PC): North of E70.  Municipality of SARMATO (PC): North of E70.  Municipality of PIEVE PORTO MORONE (PV): East of SP412, South of SP193.  Municipality of BADIA PAVESE (PV): South East of SP193, via Roma 21.9.2017  The area of the parts of Lombardia and Emilia Romagna Regions (ADNS 17/0036) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.046214 and E10.186550 30.9.2017  The area of the parts of Veneto Region (ADNS 17/0037) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.137063 and E11.664795 5.10.2017 (2) in Part B, the entry for Italy is replaced by the following: Member State: Italy Area comprising: Date until applicable in accordance with Article 31 of Directive 2005/94/EC  Municipality of RONCO ALL'ADIGE (VR): West of via Mazza, North and East of via Pezze Albaro, North West of via Lasta, West of via Ponzilovo, West of via Pieve, South of via CantonÃ , West of via Ronchi, North of SP19, West of via Fornetto  Municipality of ZEVIO (VR): East of via S. Spirito, South of via Botteghe, East of via Bertolda  Municipality of PALU' (VR): North East of via Rizza, North East and North of LocalitÃ StagnÃ Nuovo/Vecchio, East of via Piave, North West of via Casoti, West of via Ponte Rosso, North West of LocalitÃ Motte I/II. 22.9.2017  Municipality of ZIMELLA (VR): East of via Fedriga, South of via Fiorette and via Baffa, East and South of via S. Martino; West of SP500, South of via Callesella, West of via Larga  Municipality of VERONELLA(VR): North East of SP7b, South East of via Fiume, South of via Colonnello Rossi, piazza S. Gregorio, East of via Bruso; North West and North East of via Giavone  Municipality of ALBAREDO D'ADIGE (VR): North East of via Cadelsette, East of SP18  Municipality of COLOGNA VENETA (VR): West and North of via S. Giustina,West of SP7 23.9.2017  Municipality of CERVIGNANO D'ADDA (LO)  Municipality of BOFFALORA D'ADDA (LO): West of SP1, SP25  Municipality of MULAZZANO (LO): North East of SP202, SP158, East of via Quartiano, North East of via Roma, Piazza della Chiesa, East of via Cassino, SP 158  Municipality of ZELO BUON PERSICO (LO): West of SP16, South and East of country road that connect SP16 to SP16d, East of SP16d, South East of Circonvallazione Zelo Buon Persico, North East of via Dante  Municipality of GALGAGNANO (LO)  Municipality of SPINO D'ADDA (CR): South of Canale Vacchelli, West of SP1, viale della Vittoria, South and West of SP1 25.9.2017  Municipality of RONCO ALL'ADIGE (VR): East of SP19  Municipality of ZIMELLA (VR): West of via Fedriga, North of via Fiorette, via Baffa, North and West of via S. Martino; East of SP500, North of via Callesella, East of via Larga  Municipality of VERONELLA (VR): West of via Bruso; North of Piazza S.Gregorio, West of via Fiume, West of SP7b, North of country road that connect SP7b to SP18.  Municipality of COLOGNA VENETA (VR): East and South of via S. Giustina, East of SP7  Municipality of BELFIORE (VR): East of SP39, North of str. Porcilana, East of SP38b  Municipality of SAN BONIFACIO (VR): South of via Circonvalazione, East of via Masetti, South East of SP38, East of SP7 and Cavalcavia Monteforte, South of SR11  Municipality of ARCOLE (VR)  Municipality of LONIGO (VI): South of via Trassegno, East of via Albaria, South of via Fontane  Municipality of ALONTE (VI)  Municipality of ORGIANO (VI): West of via Borgomale, via Cree Storte, via Ca' Muzzana, via Perara, South West of via S. Feliciano  Municipality of ASIGLIANO VENETO (VI).  Municipality of PRESSANA (VR): North East of SP40b, East of SP500  Municipality of ROVEREDO DI GUA' (VR): South of via Ca' Dolfina, West of Scolo Giacomelli Centrale and Scolo Sperona  Municipality of MONTAGNANA: West of SP90 and North of SR10 23.9.2017  Municipality of LEGNAGO (VR): South West of SP46, South of SP46b, via Valverde, East of via Scolo Pisani, South East of via Villabona, West of SS434.  Municipality of CEREA (VR): South West of LocalitÃ Muri.  Municipality of CASALEONE (VR): South and East of via Carpania  Municipality of PRESSANA (VR): South-West of SP40b, East of SP500; North of SP40b, via Braggio, West of SP500  Municipality of MINERBE (VR): North East of via Nuvolea, North of SR10, East of via Serraglio, via Amedeo di Savoia, North of SP41, East of via Comuni, SP500  Municipality of BOSCHI SANT'ANNA (VR): South of via Scaranella, East of via Olmo, South of via Faro, East of SP42A  Municipality of BEVILACQUA (VR)  Municipality of TERRAZZO (VR): West of via Brazzetto, North West of SP42, West of SP41  Municipality of VILLA BARTOLOMEA (VR): North-East of SP47, West of via Beccascogliera, East of via Argine della Valle, West of via Zanardi, via Ferranti, North of via Arzaron, via Rodigina, West of via Brazzetto 24.9.2017  Municipality of ZEVIO (VR): West of via S. Spirito, North of via Botteghe, West of via Bertolda East of via Campagnol, via Casa Nuova, via Fienil Molino, South of via Speranza, East of via Monti Lessini, East and North of via Pontoncello  Municipality of PALU' (VR): South West of via Rizza, South West and South of LocalitÃ StagnÃ Nuovo/Vecchio, North East of via Piave, via Belledonne, West and South of SP20  Municipality of OPPEANO (VR): East of SS434, South of via Spinetti, East of via Marco Biagi, South of via Ferruccio Busoni, East of SP2; and North East and North West of SP21, South and West of via degli Oppi, North and West of via Fornello, via Spin, via 44a  Municipality of SAN MARTINO BUON ALBERGO (VR): South of Marco Pantani pedestrian cycle track, via Casotton, South east of via Giarette, East of via Pantina, via Coetta, South West of and South East of via Ferraresa, South of via Mariona, East of SP20  Municipality of LAVAGNO (VR): South of St. Porcilana, East of SP20  Municipality of COLOGNOLA AI COLLI (VR): South and West of SP37, South of via Peschieria, SP37  Municipality of SOAVE (VR): South of LocalitÃ Val Ponsara, via Mondello, West of via Bassano, South of via Carantiga, West of via Ca' del Bosco, East of SP37a, South of via Ugo Foscolo, via Bissoncello di Sopra, via Ghiaia  Municipality of CALDIERO (VR)  Municipality of BOVOLONE (VR): North and West of via Capitello, North of SP21  Municipality of BELFIORE (VR): West of SP39, South of str. Porcilana, West of SP38b  Municipality of SAN BONIFACIO (VR): North of via Circonvalazione, West of via Masetti, North West of SP38, West of SP7, Cavalcavia Monteforte, North of SR11, West of Francesco Perlini 22.9.2017  Municipality of CASALMAIOCCO (LO)  Municipality of TRIBIANO (MI)  Municipality of VAIANO CREMASCO (CR)  Municipality of SORDIO (LO)  Municipality of LODI (LO):  Municipality of MELEGNANO (MI): North East of SS9, East of via Vittorio Veneto, via Camillo Benso di Cavour, Vicolo Monastero, via Stefano Bersani, South of via Frisi, via Conciliazione, East of viale S. Predabissi, East and South of via Giardino  Municipality of CERRO AL LAMBRO (MI): East of SP17  Municipality of BOFFALORA D'ADDA (LO): East of SP1, SP25  Municipality of CASALETTO LODIGIANO (LO): East of SP17, North of SP115  Municipality of SALERANO SUL LAMBRO (LO): North of SP115, East of SP204, North of SP140  Municipality of LODI VECCHIO (LO)  Municipality of PIEVE FISSIRAGA (LO): North and North West of SP235  Municipality of CORNEGLIANO LAUDENSE (LO): North West of SP235  Municipality of MULAZZANO (LO): South West of SP202, SP158, West of via Quartiano, South West of via Roma, Piazza della Chiesa, West of via Cassino, SP 158  Municipality of ZELO BUON PERSICO (LO): East of SP16, North and West of country road that connect SP16 to SP16d, West of SP16d, North West of Circonvallazione Zelo Buon Persico, South West of via Dante  Municipality of VIZZOLO PREDABISSI (MI)  Municipality of SAN ZENONE AL LAMBRO (MI)  Municipality of TAVAZZANO CON VILLAVESCO (LO)  Municipality of MONTANASO LOMBARDO (LO)  Municipality of SPINO D'ADDA (CR): North of Canale Vacchelli, East of SP1, viale della Vittoria, North and East of SP1  Municipality of MERLINO (LO)  Municipality of COMAZZO (LO)  Municipality of DRESANO (MI)  Municipality of COLTURANO (MI)  Municipality of PAULLO (MI)  Municipality of MONTE CREMASCO (CR)  Municipality of DOVERA (CR)  Municipality of PANDINO (CR)  Municipality of SAN GIULIANO MILANESE (MI): East of SS9, South and East of via L. Tolstoi, East of str. Vicinale Cascinetta, South east of str. Provinciale Mediglia S.Giuliano  Municipality of MEDIGLIA (MI): West of str. Provinciale Bettola Sondrio, South of Cascina Meleganello, East of via Piero Capponi, via della Liberazione  Municipality of PANTIGLIATE (MI)  Municipality of LISCATE (MI): South of SP14  Municipality of TRUCCAZZANO (MI): South of SP14  Municipality of RIVOLTA D'ADDA (CR): South of SP14, SP185  Municipality of CRESPIATICA (LO)  Municipality of CORTE PALASIO (LO)  Municipality of SETTALA (MI)  Municipality of AGNADELLO (CR): West of SP472, SP34, South of SP34  Municipality of PALAZZO PIGNANO (CR) 25.9.2017  Municipality of CHIGNOLO PO (PV): West of SP193, North of via Don Sbarsi, West of via Mariotto.  Municipality of BADIA PAVESE (PV): East of via Guglielmo Marconi  Municipality of SAN COLOMBANO AL LAMBRO (MI): South of SP19, viale F. Petrarca, West of SP23, South of S. Giovanni di Dio, West of via Privata Colombana, via del Pilastrello, West of Strada comunale per Campagna 30.9.2017  Municipality of RONCO ALL'ADIGE (VR): West of SP19, East of via Quadrelli, South and West of via Valmarana, South of via Casona, South and East of via Ponzilovo, East of via Lasta, West and South of via Pezze Albaro, East of via Mazza.  Municipality of PALU' (VR): East of via Piave, South East of via Casoti, East of via Ponte Rosso, South of LocalitÃ Motte I/II.  Municipality of OPPEANO (VR): East of SP20, North of SP44. 29.9.2017  Municipality of ALBAREDO D'ADIGE (VR): South of via Caldasette, East of via Palazzetto, via Presina, North East of via Villaraspa, via Carotta, via Pascoloni.  Municipality of VERONELLA(VR): East and North West of via Giavone. 29.9.2017  Municipality of CEREA (VR): South of SP44c, West of via Palesella, South of via Guanti, East of SP45, South of via Cesare Battisti, East of via Paride da Cerea, East and North of SR10.  Municipality of ANGIARI (VR): South East of SP44c, East of via Lungo BussÃ ¨, South and East and North of via Boscarola.  Municipality of BONAVIGO (VR): West and South of SP44b.  Municipality of LEGNAGO (VR): North West of via Palazzina, SP46c dir, via G.B. Giudici, North of via Corradina, West of via Lungo BussÃ ¨, North West of viale Regina Margherita, North of via XXIV Maggio, East of via Passeggio, via Disciplina, North West and West of via degli Alpini, via Padana Inferiore Est, North West of SR10, West of Via Custoza, South East of via S. Vito, South of SP44b. 29.9.2017  Municipality of CHIGNOLO PO (PV): East of SP193, South of via Don Sbarsi, East of via Mariotto  Municipality of MONTICELLI PAVESE (PV)  Municipality of ROTTOFRENO (PC): North of E70  Municipality of SARMATO (PC): North of E70  Municipality of PIEVE PORTO MORONE (PV): East of SP412, South of SP193  Municipality of BADIA PAVESE (PV): South East of SP193, via Roma From 22.9.2017 to 30.9.2017  Municipality of SAN PIETRO DI MORUBIO (VR): East of via Casari, via Borgo, via Farfusola  Municipality of ROVERCHIARA (VR): South of via Molaro, South West of via Anesi, West of via Borcola, South of via Viola, West of via BussÃ ¨, South of SP3, South and West of via Casalino.  Municipality of CEREA (VR): North of SP44c, East of via Polesella, North of via Guanti, West of SP45, North of via Cesare Battisti, East of SP2, via Isolella Bassa.  Municipality of ANGIARI (VR): North West of SP44c, West of via Lungo BussÃ ¨, North and West and South of via Boscarola From 21.9.2017 to 29.9.2017  Municipality of SAN PIETRO DI MORUBIO (VR): West of via Casari, via Borgo, via Farfusola  Municipality of ROVERCHIARA (VR): North of via Molaro, North East of via Anesi, East of via Borcola, North of via Viola, East of via BussÃ ¨, North of SP3, a North East of via Casalino.  Municipality of CEREA (VR): South and West of SR10, West of via Paride da Cerea, West of SP2, via Isolella Bassa; and North East of LocalitÃ Muri.  Municipality of BONAVIGO (VR): East and North of SP44b.  Municipality of LEGNAGO (VR): South East of via Palazzina, SP46c dir, via G.B. Giudici, South of via Corradina, East of via Lungo BussÃ ¨, South East of viale Regina Margherita, South of via XXIV Maggio, West of via Passeggio, via Disciplina, South East and East of via degli Alpini, via Padana Inferiore Est, South East of SR10, East of Via Custoza, North West of via S. Vito, North of SP44b; and North East of SP46, North of SP46b, via Valverde, West of via Scolo Pisani, North West of via Villabona, East of SS434.  Municipality of ALBAREDO D'ADIGE (VR): West of SP18, South of via Caldasette, West of via Palazzetto, via Presina, South West of via Villaraspa, via Carotta, via Pascoloni.  Municipality of RONCO ALL'ADIGE (VR): South of SP19, South East and South West of SP21, East of via Valle Tomba, via Paluvecchio.  Municipality of PALU' (VR): South West of via Piave, via Belledonne, East and North of SP20.  Municipality of OPPEANO (VR): South West and South East of SP21, North and East of via degli Oppi, South and East of via Fornello, via Spin, via 44a, South West and West of SP20, South West of SP44.  Municipality of ISOLA RIZZA (VR).  Municipality of BOVOLONE (VR): East of via Dosso, viale del Silenzio, North East of SP2, South and East of via Capitello, South of SP21.  Municipality of SALIZZOLE (VR): East of SP48c, South of SP20, East of via Capitello, South East of via Pascoletto.  Municipality of CONCAMARISE (VR).  Municipality of NOGARA (VR): East of SP48c, North of SR10.  Municipality of SANGUINETTO (VR).  Municipality of CASALEONE (VR): North and West of via Carpania.  Municipality of VERONELLA (VR): South East of via Giavone.  Municipality of PRESSANA (VR): West of SP500, South of via Braggio, via SP40b.  Municipality of MINERBE (VR): South West of via Nuvolea, South of SR10, West of via Serraglio, via Amedeo di Savoia, South of SP41, West of via Comuni, SP500.  Municipality of BOSCHI SANT'ANNA (VR): North of via Scaranella, West of via Olmo, North of via Faro, West of SP42A. 29.9.2017  Municipality of ROTTOFRENO (PC): South of E70  Municipality of SARMATO (PC): South of E70  Municipality of PIEVE PORTO MORONE (PV): West of SP412, North of SP193  Municipality of BADIA PAVESE (PV): North West of SP193, via Roma, via Guglielmo Marconi  Municipality of GRAGNANO TREBBIENSE (PC): North of SP7, SP11  Municipality of BORGONOVO VAL TIDONE (PC): North of SP11, East of SP412R, North and East of via Montanata  Municipality of CASTEL SAN GIOVANI (PC)  Municipality of ARENA PO (PV): East of SP199, North of SP75, North East of SP144  Municipality of SAN ZENONE AL PO (PV): East and South of SP35  Municipality of COSTA DE' NOBILI (PV): East of SP31  Municipality of ZERBO (PV)  Municipality of SANTA CRISTINA E BISSONE (PV)  Municipality of MIRADOLO TERME (PV): South of via Privata dei Colli, West of SP189  Municipality of GRAFFIGNANA (LO): South of SP125, East of SP19, South of via Monteleone  Municipality of SAN COLOMBANO AL LAMBRO (MI): North of SP19, viale F. Petrarca, East of SP23, North of via S. Giovanni di Dio, East of via Privata Colombana, via del Pilastrello, East of Strada comunale per Campagna  Municipality of BORGHETTO LODIGIANO (LO): West and South of SP125, South of SP23, South of SP125  Municipality of BREMBIO (LO): South of SP168, West of SP141  Municipality of LIVRAGA (LO)  Municipality of ORIO LITTA (LO)  Municipality of OSPEDALETTO LODIGIANO (LO)  Municipality of SENNA LODIGIANA (LO)  Municipality of CALENDASCO (PC)  Municipality of GUARDAMIGLIO (LO): West of Po river  Municipality of SAN ROCCO AL PORTO (LO): West of Po river  Municipality of SOMAGLIA (LO): West of SP223, SP142 30.9.2017  The area of the parts of Lombardy and Emilia Romagna Regions (ADNS 17/0036) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.046214 and E10.186550 From 1.10.2017 to 9.10.2017  The area of the parts of Lombardy and Emilia Romagna Regions (ADNS 17/0036) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45.046214 and E10.186550 9.10.2017  The area of the parts of Veneto Region (ADNS 17/0037) contained within a circle of radius of three kilometres, centred on WGS84 dec. coordinates N45.137063 and E11.664795 From 6.10.2017 to 14.10.2017  The area of the parts of Veneto Region (ADNS 17/0037) extending beyond the area described in the protection zone and within the circle of a radius of ten kilometres, centred on WGS84 dec. coordinates N45.137063 and E11.664795 14.10.2017